         Case 2:19-mj-00018-jmc Document 1-1 Filed 01/31/19 Page 1 of 10



                                               AFFIDAVIT
        I, Jerurie Emmons, being duly sworn, depose and say:

                                               Introduction

        1. I am a Special Agent with the Federal Bureau of Investigation (FBI) and have served
as a Special Agent since 1997. My experience includes federal investigations of complex white
collar crime, child sexual exploitation, kidnapping, and human traffrcking. In the course of these
investigations, I have gained an understanding of current technology, to include computers and
online accounts, and have conducted analyses ofthe data related to such accounts, for the
purpose of solving and proving crimes.

       2. This affidavit is submitted in support of an application for a search warrant under 18
U.S.C. $$ 2703(a),2703(b)(I)(A) and 2703(c)(l)(A) to require Google, Inc. to disclose to the
government copies of the information described in Attachment B, associated with the account
donaldpalml9S5@gmail.com, described in Attachment A. As discussed more fully below, there
is probable cause to believe that Donald (aka Donny) Therrien used this account in the
commission of child exploitation offenses, including possession of child pornography, in
violation of 18 U.S.A. $ 2252(a)(4XB), attempted receipt of child pornography, in violation of
18 U.S.C. $ 2252(a)(2) & (b)(1), and transportation and attempted transportation of child
pornography in interstate commerce, in violation of 18 U.S.C. S 2252A(a)(1) & (b)(1), by
ordering and seeking delivery from an on-line business of photographs constituting child
pornography through a false identity associated with this email account. There is probable cause
to believe that the information described in Attachment B will provide evidence of those crimes.

         3. Since this affidavit is being submitted for the limited purpose of supporting a search
warrant application for the email address donaldpalmlgS5@gmail.com,I have not included
details of every aspect of the investigation. Except as otherwise noted, the information contained
in this affidavit was relayed to me by members of FBI, or obtained by me personally.

                                             Probable Cause

        4. On February 23,2018, Special Agent (SA) Rachel Corn of the FBI Baltimore Field
Office provided information to the FBI Burlington * Vermont office regarding an online photo
order containing images that appeared to be child pornography. According to SA Com's referral
and subsequent conversations with her, an employee of District Photo Inc., 10501 Rhode Island
Avenue, Beltsville, Maryland, told her about a photo print order flagged for a violation of the
company's policy regarding pornography. Specifically, on February 4,2018, District Photo
received an order to print 85 images of nude or partially clad minors. District Photo printed the
images, but the order was cancelled based on the internal policy before the prints were mailed to
the customer.

        5. FBI Baltimore obtained the 85 printed images, which in turn were provided in the
referral to FBI Burlington, Vermont, offrce. I have reviewed the 85 printed images. The images
depict children, primarily female, to include infants, toddlers, prepubescent and early pubescents.
The images show nude children individually or in groups and some of the images appear to show
         Case 2:19-mj-00018-jmc Document 1-1 Filed 01/31/19 Page 2 of 10



children in a nudist setting. Some, based on my training and experience, depict sexually explicit
conduct - specifically lascivious exhibition of the minors' genitalia. Such images, include (but
are not limited to): an image of a nude female child in a gymnasium with her arms and legs
spread so that her genitalia is visible; an image of a nude female toddler squatting and urinating
with her genitalia visible; an image of an approximately two year old female in a dress, sitting
with her knees folded - her nude genitalia visible under the dress; and an image of a nude female
infant with her legs open and her genitalia visible. This image does not include the child's face
and the focal point of the image is the child's genitalia.

         6. Copies of the 85 printed images were submitted to the Child Victim Identification
Program at the National Center for Missing and Exploited Children. Images of four child
victims, previously identified by law enforcement, were found among the 85 images, to include
sisters from Indiana, a child from Michigan and a child from the Ukraine. The first image
described above depicts one of the Indiana victims, both of whom were under 18 years old at the
time the images were taken.

        7. I have spoken to employees of District Photo and reviewed District Photo's website,
where I leamed that District Photo is a company that performs photo printing for various
businesses, to include FreePrints and Photoaffections, both of which are brands under a parent
company called PlanetArt. PlanetArt is located at2380l Calabasas Road, Suite 2005, Calabasas,
California. When photos are ordered online through a Planet Art company, District Photo
sometimes prints the pictures and mails them to the customer.

        8. I have also reviewed the website for PlanetArt, which states in part that "The PlanetArt
companies provide consumers and small businesses with the tools, content and services to create
quality personalized products that are both innovative and affordable." One of PlanetArt's
brands, according to the website, is Photoaffections. A link on the PlanetArt website for
photoaffections directs a customer to photoaffections.com, an online photo printing and product
business.

       9. My review of PlanetArt website also shows that another PlanetArt business is the
mobile app FreePrints. A link on the PlanetArt website directs a customer to freeprintsapp.com,
which states, "Ordering your free prints is fast and easy! Just open the FreePrints app and select
the photos you want to print from your phone or from Facebook or Instagram. Then select the
quantities and you're done! Your free photo prints are printed exclusively on Kodak or Fujifilm
paper and are delivered to your doorstep in just days." Under the "Grab Your Images"
instructions, users are specifically told to "select photos on your phone or from albums on
Facebook, Instagram, Dropbox, Flickr, Google Photos and more. Under the "What Do I Get For
Free?" section it states, "Up to 85 free 4x6 prints per month."

       10. Agent Com told me that the employee at     District Photo provided information
received by District Photo associated with the print order. I have reviewed that order
information. The customer is identified as Andrew Palm, 310 Ethan Allen Hwy, Milton, VT
05468. Additional information shown on the order is (in part) as follows:

       Brand Name: Free Prints
         Case 2:19-mj-00018-jmc Document 1-1 Filed 01/31/19 Page 3 of 10



        Order Type: Digital

        Partner's Order Info (Ext Order ID): FP134595931

        Date Created 021041201 8 02:08:5       1


       Date Received: 021041201 8 02:08:5          1


       Archive Path (Win) file:

       IIIII   dpicluster/Archive26iPhotoAffections/20 I 80204I 2 IFPI3 459 593 I

       Archive path (MAC):

        smb I I dpicluster/Ar chiv e26 lPhotoAffectio nsl 20 1 8020 4 I 2 IFPI3 4 59 593
               :                                                                           I
       The order information showed the order included 85 glossy prints and that the order was
canceled for a "Standards Violation (includes pornography)."

        11. District Photo employees provided me additional information related to how a photo
order is processed.  I was told that the large majority of the PlanetArt-related photo print orders
are received via the mobile phone app FreePrints, though some come through the website
Photoaffections. A customer uploads images to FreePrints using the mobile app, or to the website
Photoaffections, and FreePrints/Photoaffections routes the order, via the Internet, to District
Photo with the images. District Photo receives the order/images on a server based in their
Beltsville, Maryland facility. The above-noted Archive Paths represent the location of the order
from PlanetArt on District Photo's server. District Photo does not see the images until they are
printed. Employees who see the printed images are trained to hold images that may contain child
exploitative content. Such material is reviewed by a designated employees, who will then refer it
to the FBI if it is suspected of containing such content.

        12. Shortly after received the referral from FBI Baltimore, I contacted Detective Frank
Scalise of the Milton Police Department to inquire about the 310 Ethan Alley Hwy address.
Detective Scalise told me that he knew that address to be associated with a Donald Therrien, who
had been the subject of a police investigation involving suspicious printed photos of minor
females at a Rite Aid in Milton, Vermont, in March 2016.

      13. On March 5,2018, Detective Scalise provided me with police report narratives for the
March 2016 incident, which I have reviewed. These reports show the following:

       a. On March 5,2016, Milton Police Officer Jason Porter responded to the Rite Aid at 199
US Route 7 in Milton and learned that a set of photos had been printed at the in-store electronic
photo center of "young girls wearing inappropriate outfits in poses." The report further stated the
most of the photos appeared to have come from the Internet and had been enlarged from smaller
thumbnails because they appeared pixelated. One of the images showed the website
www.carissashaw.com and others also showed what appeared to be an unreadable web address
in the bottom right comer. Detective Scalise described the images as depicting clothed young
females, with the exception of one which showed the back and buttocks of a child.
         Case 2:19-mj-00018-jmc Document 1-1 Filed 01/31/19 Page 4 of 10



         b. A Rite Aid customer by the name of Laura Sibley, who originally found the set of
photos, was interviewed by Officer Porter. Sibley advised that she and her husband were at the
Rite Aid attempting to print photos, but the printer was out of paper. An ernployee reloaded
paper and the machine began printing the aforementioned set of photos. Sibley and her husband
found the images and notified an employee. They found the images so disturbing that they had to
go sit in their car.

        c. The Rite Aid Manager who made contact with Officer Porter that day advised that the
photos had been printed by a Sandy Bitlings. Ofhcer Porter made telephonic contact with
Billings, who advised that she had changed her name to Thibault and that she had been in the
store that day with her son, Donald "Donny" Therrien. Thibault voluntarily came to the Milton
Police Department later that day and was interviewed by Officer Porter and Detective Scalise.
Thibault stated that she had printed several photos of her grandchildren and that Therrien, who
was with her, had not gone near the photo machine. She also advised that Therrien, who was on
federal probation for a child pornography-related conviction, was not allowed to have any
contact with minors. Later in the interview, Thibault admitted that there was a period of time at
Rite Aid when Therrien was at the photo printing machine by himself. Thibault advised that she
resides at 310 Ethan Allen Highway with Therrien, her brother Wayne and two other persons.
Thibault was not aware of Therrien having Internet or computer access, but stated that he did
have a phone.

        d. Officer Porter and Detective Scalise contacted Federal Probation Officer (FPO) Lou
Stasi. FPO Stazi confirmed that Therrien was under federal supervision. FPO Stazi later
informed Milton PD that he had located Therrien on a separate day and found that he was in
possession of a cellular phone with Internet access.

         14. In early March 2018, I learned the following information from public court filings.
Therrien, bom January 17, 1985, was convicted in 2009 of federal child pornography possession
charges. He was sentenced to 72 months for this offense to run consecutively with a 60-month
sentence for a firearms offense charged in 2005. While on supervised release, he was violated for
behavior that included the incident at the Milton Rite Aid. In April 2016, Therrien was sentenced
for three violations of supervised release: 1) use of an electronic device without an approved
Internet plan,2) possession of sexually explicit material (adults and minors), and 3) contact with
persons under 18 years of age without permission. He received an addittonal24 months in prison
and five years of supervised release. According to the Bureau of Prison's incarceration records,
Therrien was released on December 6, 2017, at 12:23 p.m. from FCI Hazelton in Bruceton Mills,
West Virginia. Public court filings show that he thereafter began supervision under FPO Lou
Stazi. I later learned from public filings that in April 2018, Therrien was sunmoned for a new
violation of supervised release, based on his repeated contact with children. He was detained
shortly after this violation. The supervised release paperwork from the Probation Office shows
that Therrien was living at his mother's residence in early 2018 and that Therrien repeatedly
interacting with his nieces after being instructed by his probation officer not to have such
contact. Those records also state that Thenien possessed printed images of nude children while
in BOP custody in20l7.
               Case 2:19-mj-00018-jmc Document 1-1 Filed 01/31/19 Page 5 of 10



        15. In early March 2018, I asked SA Corn if there was an email address associated with
the District Photo order. SA Corn contacted District Photo, who in turn contacted PlanetArt, and
I leamed through SA Corn that the email address donaldpalmlgS5@gmail.com is associated
with the order. On March 7,2018, a preservation letter was sent to Google regarding this email
account. I recently confirmed with a PlanetArt employee that the February 4,2018 order was one
of five orders placed between December 22,2017 and February 4,2018 by a customer using the
email address donaldpalmlg85@gmail.com and a street address of 310 Ethan Allen Hwy,
Milton, VT 05498.

               April2,2018,I received a response from PlanetArt for any subscriber, account,
           16. On
Internet connection logs, and"/or billing and payment information for the February 4,2018 order
(and any previous orders) placed by Andrew Palm, 310 Ethan Allen Hwy, Milton, VT,
donaldpalm 1 985@ gmail.com. The response showed the following:

          a. The order was placed on February   3,2018 at23:03:11 with a Mastercard ending in
4033 (Expiration August 2018). The transaction was for $10.99 and was processed by Paypal
with a Mastercard ending in 4O33/Expiration August 2018. The billing information showed
Andrew Palm, 310 Ethan Allen Hwy, Milton, VT 05468-9704. "Photoaffectionsl" was the
"MerchantAJser" and the "Client IP Address" was listed as 54.173.31.157 (Note: IP means
Internet Protocol - or is short for Internet Protocol Address).

       b. tn the "Transaction History" section, the aforementioned transaction on February 3,
2018 was listed along with what appears to be a refund (for this transaction) on February 8,
2018, when $10.99 was credited. Information about several earlier transactions was also
included: one on December 22,2017 , for $2.00; one on January 2,2018 for $3.99; one on
January 5, 2018 for $8.99; and one on January 15,2018 for $10.77.

          c. Details about the December 22,2017 transaction show it was also processed by Paypal
with    a Visa card ending in S943/Expiration May 2021. The "Client IP Address" was listed as
54.17   3 .3   I.l 57 and the "Merchant/User"   as "Photoaffections   1   ."
           d. Details about the January 5, 2018 transaction show it was processed with a Visa credit
card ending in9496lBxpiration luJy 2026. The "Client IP Address" was listed as 54.173.31.157
and the    "Merchant/Ijser" as "Photoaffections     1   .   "
         17.ln April 2018, Paypal Global Investigations responded to a subpoena for records
related to Andrew Palm and the above transactions. I reviewed the response. Accounts identified
for Andrew Palm at 310 Ethan Allen Hwy, Milton, Vermont, included: (1) Paypal account
number 1247449668947486041, created on December 23,2017, which listed a Visa Prepaid card
ending in 8943 (Expiration May 202I), issued by Metabank; (2)Paypal account number
 1615088498963155120, created January 2,2018, which listed a Mastercard Debit Card ending in
4033 (Expiration August 2018), issued by People's United Bank; (3) Paypal account number
 1391628384697958049, created on January 5,2018, with a Visa Prepaid card ending in9496
(Expiration July 2026), issued by Metabank. (Note: Paypal included the full account number for
the aforementioned credit/debit cards). As noted in the previous paragraph, PlanetArt identified
         Case 2:19-mj-00018-jmc Document 1-1 Filed 01/31/19 Page 6 of 10



Mastercard ending in 4033 as being used for the photo print order of 85 prints flagged by District
Photo, and Visa cards ending in 8943 and9496 with previous orders.

       18. On May 15, 2018, People's United Bank provided certain bank information in
response to a subpoena. The response, which I reviewed, identified the Mastercard Debit Card
ending in 4033, as described above, as belonging to a bank account in the name of Sandra
Durand at 310 Ethan Allen Hwy, Georgia Vermont 05468. The bank account statement, dated
January 22,2018, showed a "Mastermoney" (with card ending with 4033) purchase from
Photoaffections posted on January 3,2018 for $3.99. The $3.99 was subtracted from the account
balance. On January 16,2018, a posting on the statement indicated the same card was used
again for a Photoaffections purchase in the amount of $10.77 - and $10.77 was subtracted from
the account balance. Another account statement, dated February 20,2018, shows the same debit
card being used for a $10.99 Photoaffections purchase, which posted on February 6,2018. A
credit from Photoaffections in this same amount posted three days later. As previously described,
specifically in in paragraph 16 (a & b), the $10.99 Photoaffections purchase is related to the 85
photo prints order flagged by District Photo, and all of these transactions were identified in the
transaction history provided by PlanetArt for the same customer, "Andrew Palm" at 310 Ethan
Allen Hwy, Milton, Vermont. Based on my training and experience, it is not unusual for a
transaction to take a couple days to post to an account, as appears to be the case in with these
transaction.

       19. I reviewed the canceled checks and deposit slips in the December 2An, January 2018
and February 2018 statements, which show that the account holder also used the name Sandra
Thibault and Sandy Thibault. As noted above, Sandy Thibault is Therrien's mother.

         20. On May 31,2018, Metabank responded to a subpoena regarding the Visa Prepaid
Cards ending in 8943. As described above, specifically in paragraph l6 (c), PlanetArt records
show this credit card was used for a $2.00 transaction on December 22,2017 . Metabank
provided information for this account, to include the account holder's name: Donald Therrien -
and the associated "Org/Program Name & Number" for the card: "l7lAFC Federal Bureau of
Prisons 63537." The provided transaction history shows that a "funds transfer" from the "AFC
Federal Bureau of Prisons" of $308.85 was loaded on the card on December 6,2017 . As detailed
earlier in this affidavit, this is the date Donald Therrien was released from federal prison in West
Virginia. The transaction history showed the card was then used on the same day at the "Little
General" in Morgantown, West Virginia (an Internet search identified Little General Store at
1157 Van Voorhis Rd. Morgantown, West Virginia), and at an AT&T store in Morgantown,
West Virginia. The last transaction listed in the history is a December 23,2017 purchase for
$2.00 on Photoaffections.com.

       21 . On May 3 I , 2018, Google responded to a subpoena requesting subscriber information
and login data for the email address donaldpalmlgS5@gmail.com, which I have reviewed.
According to the response, the email account was created on December 6,2017, the date of
Therrien's release from federal prison. The IP login history shows numerous logins from several
IP addresses between December 6,2017 to March 23,2018. The first login occurred on
        Case 2:19-mj-00018-jmc Document 1-1 Filed 01/31/19 Page 7 of 10



December 6,2017 from IP address 107.19.188.8 at 19:28:18 UTC, which is also the IP
associated with the account creation on the same date.

       22.1conducted open source checks on the IP addresses in the Google email records. An
open source check on the IP address for the first Google login showed it assigned to a public
WiFi Internet access venue at the AT&T Retail Store #126840, 1111 Van Voorhis Road,
Morgantown, West Virginia. I found that the other IP addresses in the Google records belonged
to Comcast, Fairpoint Communications, and AT&T/AT&T Mobile.

        23. On Apil2,20l8, Comcast responded to a subpoena to identify the subscriber(s)
associated with numerous Comcast IP addresses listed in the Google response. I have reviewed
the response. Comcast identified all the Comcast IP addresses as being assigned to Sandra
Thibault, 310 Ethan Allen Hwy, Georgia, VT 05468-9704 during the dates and times they were
used to login to donaldpalml9S5@gmail.com.

        24. OnMay 23,2018, Yanna Technologies, the designated agent for Fairpoint
Communicatons, responded to a subpoena to identifu the subscriber(s) associated with numerous
Fairpoint Communications IP addresses listed in the Google response. I have reviewed the
response. Yanna Technologies identified all the Fairpoint Communications IP addresses as being
assigned to Amanda Putney, 310 Ethan Allen Hwy, Milton, VT 05468, email
mandvtherrienl23@myfairpoint.net, during the dates and times they were used to log into
donaldoalml985@gmail.com. FPO Stazi told me that Amanda Putney/Therrien was the partner
or wife of Donald Therrien's brother and that part of Donald Therrien's most recent violation of
supervised release, as described above, involved his visits to his brother's residence while
children were present.

         25. I conducted an open source IP look-up for IP address 54.173.3t.157 and found that it
belongs to Amazon, Inc. I believe this IP address is associated with PlanetArt's business and not
with the individual placing the order. As noted previously, this was the "Client IP Address"
listed in the Planet Art order information for the 85 photos, and other orders. A subpoena was
issued to Amazon requesting any and all subscriber information for IP address 54.173.31.157 at
the following dates and times (all times in PST): ll2ll8,5:25 AM, lll5ll8,7:07 AM,2l3ll8,
23:03 PM,2/8118, I l:09 AM, which are all dates and times listed in the transaction history
provided by PlanetArt. On July 11,2018, a response to this subpoena was received from Amazon
Web Services. I have reviewed the response. It shows the IP address with an active Amazon Web
Services account for Planet Art at 2380I Calabasas Road, Suite 2005, Calabasas, California.
According to information available on the Internet, Arnazon Web Services is a subsidiary of
Amazon that provides on-demand cloud computing platforms for individuals, companies and
governments, on a paid subscription basis.
                                                       -br.t tnd
          26. onluty t2,2ots,rherrien was charge a{a{sea.!;r*frri":-rff          ,with knowingly
transporting and attempting to transport child pornography, in or affecting interstate or foreign
commerce, in violation of 18 U.S.C . g 2252A(aX1) and (b)(1).
         Case 2:19-mj-00018-jmc Document 1-1 Filed 01/31/19 Page 8 of 10



                                   Background Concerning Email

        27   .In my training
                           and experience, I have learned that Google, Inc. provides a variety of
on-line services, including electronic mail ("email") access, to the public. Google, Inc. allows
subscribers to obtain email accounts at the domain name gmail.com, like the email account listed
in Attachment A. Subscribers obtain an account by registering with Google, Inc. During the
registration process, Google, Inc. asks subscribers to provide basic personal information.
Therefore, the computers of Google,Inc. are likely to contain stored electronic communications
(including retrieved and unretrieved email for Google, Inc. subscribers) and information
concerning subscribers and their use ofGoogle, Inc. services, such as account access
information, email transaction information, and account application information. In my training
and experience, such information may constitute evidence of the crimes under investigation
because the information can be used to identify the account's user or users.

        28. In my training and experience, email providers generally ask their subscribers to
provide certain personal identifuing information when registering for an email account. Such
information can include the subscriber's full name, physical address, telephone numbers and
other identifiers, altemative email addresses, and, for paying subscribers, means and source of
payment (including any credit or bank account number). In my training and experience, such
information may constitute evidence of the crimes under investigation because the information
can be used to identify the account's user or users. Based on my training and my experience, I
know that even if subscribers insert false information to conceal their identity, I know that this
information often provide clues to their identity, location or illicit activities.

        29.Inmy training    and experience, email providers typically retain certain transactional
information about the creation and use of each account on their systems. This information can
include the date on which the account was created, the length of service, records of log-in (i.e.,
session) times and durations, the types of service utilized, the status of the account (including
whether the account is inactive or closed), the methods used to connect to the account (such as
logging into the account via the provider's website), and other log files that reflect usage of the
account. In addition, email providers often have records of the Internet Protocol address ("IP
address") used to register the account and the IP addresses associated with particular logins to
the account. Because every device that connects to the Internet must use an IP address, IP
address information can help to identifu which computers or other devices were used to access
the email account.

       30. In my training   and experience, in some cases, email account users will communicate
directly with an email service provider about issues relating to the account, such as technical
problems, billing inquiries, or complaints from other users. Email providers typically retain
records about such communications, including records of contacts between the user and the
provider's support services, as well records of any actions taken by the provider or user as a
result of the communications. In my training and experience, such information may constitute
evidence of the crimes under investigation because the information can be used to identiff the
account's user or users.
         Case 2:19-mj-00018-jmc Document 1-1 Filed 01/31/19 Page 9 of 10



       31. As explained herein, information    stored in connection with an email account may
provide crucial evidence of the "who, what, why, when, where, and how" of the criminal conduct
under investigation, thus enabling the United States to establish and prove each element or
altematively, to exclude the innocent from further suspicion. In my training and experience, the
information stored in connection with an email account can indicate who has used or controlled
the account. This "user attribution" evidence is analogous to the search for "indicia of
occupancy" while executing a search warrant at a residence. For example, email
communications, contacts lists, and images sent (and the data associated with the foregoing, such
as date and time) may indicate who used or controlled the account at a relevant time. Further,
information maintained by the email provider can show how and when the account was accessed
or used. For example, as described below, email providers typically log the Internet Protocol
(IP) addresses from which users access the email account along with the time and date. By
determining the physical location associated with the logged IP addresses, investigators can
understand the chronological and geographic context of the email account access and use relating
to the crime under investigation. This geographic and timeline information may tend to either
inculpate or exculpate the account owner. Additionally, information stored at the user's account
may further indicate the geographic location of the account user at a particular time (e.g.,
location information integrated into an image or video sent via email). Last, stored electronic
data may provide relevant insight into the email account owner's state of mind as it relates to the
offense under investigation. For example, information in the email account may indicate the
owner's motive and intent to commit a crime (e.g., communications relating to the crime), or
consciousness of guilt (e.g., deleting corrmunications in an effort to conceal them from law
enforcement). Further, email addresses are frequently used in web commerce. Persons placing
orders frequently must provide an email address to process an online order and confirmation of
orders are frequently sent to customers' email addresses. Hence, a record of online purchases
may be found in an email account.
        Case 2:19-mj-00018-jmc Document 1-1 Filed 01/31/19 Page 10 of 10



                                               Conclusion

         32. Based on the forgoing, I request that the Court issue the proposed search warrant.
Because the warrant will be served on Google, Inc. who will then compile the requested records
at a time convenient to it, reasonable cause exists to permit the execution of the requested
warrant at any time in the day or night.

                                         Authorization Request

       33. This Court has jurisdiction to issue the requested warrant because it is "a court of
competent jurisdiction" as defined by 18 U.S.C. S 2TlL See 18 U.S.C. 992703(a), (bXlXA), &
 (c)(l)(A). Specifically, the Court is "a district court of the United States . . . that   -   has
jurisdiction over the offense being investigated." 18 U.S.C. $ 2711(3XA)(i).

        Dated at Burlington, in the District of Vermont,     this ZL      day ofJanuary 2019.




                                                 Jennie




        Sworn to and subscribed before me this
                                                    'Q/ff"r        r^rtary   2019.




                                                    10
